DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. 
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, 10-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despres et al. (U.S. Publication 2015/0247605 A1), hereinafter “Despres” in view of Clayton (U.S. Patent 3,762,436).
In regards to claims 1, 11, and 19, Despres discloses a fluid supply package (200) comprising: a pressure-regulated fluid storage and dispensing vessel (212); a pressure regulator (242, 260) disposed in an interior volume (218) of the dispensing vessel (212) including a housing having a chamber with an inlet (402) and an outlet, the chamber including therein a pressure-sensing assembly with a stationary portion fixed relative to the housing and a movable portion, the stationary and movable portions being interconnected by a bellows structure which is a flexible member that includes diaphragm elements adapted to expand and contract in response to pressure variations in the chamber, wherein opposite ends of the bellows 
The office notes that Despres incorporates U.S. Patent 5,303,734 (hereinafter “Eidsmore”) by reference in its entirety. See para. [0078].
Eidsmore discloses that the stationary and movable portions of the pressure regulator are joined by a flexible member which includes a diaphragm and that in the fully collapased position the poppet closure closes the inlet (see col. 3, line 65 – col. 4, line 8; and Fig. 3).


    PNG
    media_image1.png
    467
    837
    media_image1.png
    Greyscale

Despres does not specifically disclose that an O-ring between the upper poppet surface and the seat structure. However, Clayton teaches a pressure regulator wherein a poppet (20) includes an O-ring member (23). See Figs. 2 and 4 and col. 2, lines 42-49 .
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the poppet of Despres having an O-ring so as to ensure against fluid leakage in the seated position as taught by Clayton (col. 2, lines 50-55).
In regards to claims 3 and 13, Despres does disclose the bellows is configured from multiple diaphragms (see Fig. 4). Despres does not disclose the manner in which the diaphragms are coupled. However, the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).

In regards to claims 5 and 15, the poppet closure assembly is further comprised of a poppet element of a non-conical sealing shape with a complimentary-shaped seating structure. See Fig. 12 and para. [0094].
In regards to claims 6 and 16, the poppet seating structure of the poppet closure assembly is comprised of a non-metallic material. See para. [0094].
In regards to claims 7 and 17, the bellows structure with diaphragm elements is comprised of a material having a thickness and an elasticity con figured to reduce a travel distance of the poppet element within the poppet closure assembly thereby partially attenuating a fluid dispensed from the vessel at inception of fluid dispensing. See para. [0033] sub. para. (6).
In regards to claims 8, 18, and 20, the damper assembly includes an axial member with a body, a circumferential sleeve and a spring member, the axial body member having a proximal end coupled to the stationary portion and a distal end protruding towards the movable portion, the axial member body having the spring member disposed circumferentially about the distal end of the axial member with the circumferential sleeve located about the proximal end of the axial member and in contact with an upper end of the spring member. See amended Fig. 4 below.

    PNG
    media_image2.png
    467
    837
    media_image2.png
    Greyscale

In regards to claim 10, the fluid comprises a fluid for semiconductor manufacturing, manufacturing of flat-panel displays, or manufacture of solar panels. See para. [0075].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despres  and Clayton and further in view of Eidsmore (U.S. Patent 5,303,734).
Despres discloses all of the elements as discussed above.
Despres further discloses the sleeve is solid in construction. 
Despres does not explicitly disclose the contact surface of the circumferential sleeve relative to an outer surface of the axial body.
However, Eidsmore teaches a very similar pressure regulator wherein an inner surface of a sleeve member (84) contacts an outer surface (94) of an axial body (44).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the sleeve of Despres to contact the outer surface of the .
Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
As discussed above, Despres discloses the bellow features necessitated by the claim(s).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753